DETAILED ACTION
The following Office action concerns Patent Application Number 16/483,293.  Claims 1, 2, 4, 6, 7, 9-14, 16-18 and 20-22 are pending in the application.  Claims 16-18 and 20-22 are withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed November 25, 2021 has been entered.
The previous grounds of rejection of claims 1, 2, 6, 9, 11-14 under 35 USC 103 over Kell et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 9-14 are rejected under 35 U.S.C. § 103 as being obvious over Kell et al (US 10,883,011) in view of Clauss et al (US 2010/0048813).

The amount of silver carboxylate is 30-60 % by weight and the amount of binder is 0.1-10 % by weight (col. 2, lines 20-25).  The amount of solvent is about 15-94 % by weight (col. 5, lines 39-45).  Since pyridine is a solvent, the amount of pyridine (organic amine) is 15-94 % by weight.  
For an amount of silver neodecanoate of 60 % by weight, the equivalent amount of silver in the ink is 23.2 % by weight, which is within the claimed range of 23 wt % or more.
Kell et al does not teach that the polyester binder comprises hydroxyl functional groups.
However, Clauss et al teaches an hydroxyl-terminated polyester which is useful as a binder in printing inks and coatings to provide outstanding performance properties (par. 136-137, 186, 189).  
Kell et al teaches a molecular ink comprising a polyester binder wherein the ink is applied to a surface by printing (col. 2, line 44).  Clauss et al teaches an hydroxyl-terminated 
Hydroxyl groups are polar groups which are capable of hydrogen bonding.  The hydroxyl-terminated polyester binder of Kell in view of Clauss must be compatible and dispersible in the pyridine solvent since they are the claimed polymer binder and organic amine.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kell et al in view of Clauss et al and Wu et al (US 2014/0342083).
Kell et al teaches a molecular ink comprising silver neodecanoate as described above.  Kell et al does not teach that the amount of silver neodecanoate is at least 70 % by weight.
However, Wu et al teaches a conductive paste comprising silver neodecanoate (par. 17).  The amount of silver neodecanoate is 10-90 % by weight of the paste (par. 20).  The amount of the metal carboxylate is as high as possible to permit high conductivity (par. 21).  A person of ordinary skill in the art would have been motivated to combine the higher amount of silver neodecanoate of Wu et al with the molecular ink of Kell .
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kell et al in view of Clauss et al and Son et al (US 2014/0076620).
Kell et al teaches a molecular ink comprising a solvent as described above.  Kell et al does not teach that the solvent includes 2-ethylhexylamine.
However, Son et al teaches a solution of silver neodecanoate in a solvent (par. 90-92).  The solvent includes 2-ethylhexylamine (par. 93).  It would have been obvious to a person of ordinary skill in the art to combine the solvent of Son et al with the ink composition of Kell et al in view of Clauss et al in order to include a known solvent for the silver neodecanoate of Kell et al in the ink.
Response to Arguments
The applicant argues that Kell et al does not teach a polyester binder having one of the claimed functional groups as required by amended claim 1.  The previous grounds of rejection over Kell et al have been withdrawn in light of the applicant’s amendment.  Clauss et al is relied upon for teaching a polyester binder containing hydroxyl groups.  Hydroxyl is one of the claimed functional groups.  Therefore, Kell et al in view of 
The applicant argues that Wu does not teach an organic amine.  However, Wu is relied upon for teaching the amount of silver neodecanoate in the ink, not an organic amine.  In addition, Wu further teaches that polymer binders may be included in the ink (par. 26).
The applicant argues that Son et al cannot be combined with Kell.  However, Son et al teaches a solution of silver neodecanoate in a solvent (par. 90-92).  The solvent includes 2-ethylhexylamine (par. 93).  It would have been obvious to a person of ordinary skill in the art to combine the solvent of Son et al with the ink composition of Kell et al comprising silver neodecanoate in order to include a known solvent for the silver neodecanoate of Kell et al in the ink.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through